DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 8/22/2019.
Claims 1-12 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 7 recites the limitation “the seal fin” in the last line.  There is insufficient antecedent basis for this limitation.  It is unclear whether claim 7 is making reference to each of the plurality of seal fins established in claim 6, or just one seal fin of the plurality of seal fins.  Appropriate correction is required.
Claim 11 recites the limitation of “each inner peripheral surface facing at least one of the plurality of seal fins on radially outer side”.  This claim is indefinite because it is unclear how such a structure is physically possible if Applicant is attempting to claim inner peripheral surfaces on a radially outer side of the casing.  For sake of examination, the examiner assumed that the Applicant intended to recite inner peripheral surfaces on a radially inner side of the casing, or seal fins on a radially outer side of the established blade shroud.	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minoru et al. in JPH10311205 (“Minoru”; a copy of which may be found in the file wrapper submitted with the IDS of 10/22/2019).
Regarding claim 1, Minoru discloses a rotor blade (see particularly Fig. 5 and paragraphs [0049]-[0051]), comprising: 	a rotor blade body 91 which is provided to extend radially outward from a rotating shaft of a rotating machine; and 	a shroud 92 which is provided radially outward of the rotor blade body, 
Regarding claim 2, Minoru discloses the rotor blade according to Claim 1, wherein an acute angle distal end portion pointed at an acute angle is formed at an intersection between the acute angle-forming surface and the upstream-side end portion of the outer peripheral surface located on the downstream side (see the pointed tip end of the curved portion of the step which points upstream from the step which is equated to the acute angle distal end portion; Fig. 5).
Regarding claim 3, Minoru discloses the rotor blade according to Claim 1, wherein the step portion includes an inner peripheral guide surface (axially extending flat part of the surface 93; Fig. 5) radially inward of the acute angle-forming surface (the point from the curve of the step between lands), the inner peripheral guide surface extending toward the downstream side while extending toward the radially outer side from the downstream-side end portion of the outer peripheral surface located on the upstream side (simply, the flat guide surface forming portion extends downstream).
Regarding claim 5, 
Regarding claim 6, Minoru discloses a rotating machine, comprising: 	a casing which is disposed radially outward of the shroud and which allows a working fluid to flow through a radially inner side of the casing from an upstream side toward a downstream side along the central axis direction (Fig. 5; see the casing holding stator blade 55, the casing being radially outwards of the rotating blade 91); 	a plurality of seal fins 98 which are provided at intervals along the central axis direction, each seal fin protruding radially inward from the casing (Fig. 5); and the rotor unit according to Claim 5.
Regarding claim 7, Minoru discloses the rotating machine according to Claim 6, wherein the acute angle-forming surface is formed radially outward of a distal end portion of the seal fin facing the outer peripheral surface located on the upstream side (see Fig. 5; the acute angle forming surface between the two downstream most lands is formed radially outwards of the a distal end portion of the upstream most seal fin 98).
Regarding claim 8, Minoru discloses the rotating machine according to Claim 6, wherein the acute angle-forming surface radially outward guides a working fluid which has passed through a gap between the outer peripheral surface on the upstream side and the seal fin and separates a portion of the radially outward guided working fluid from a main stream of the working fluid at an intersection between the acute angle-forming surface and the upstream-side end portion of the outer peripheral surface located on the downstream side to generate a separation vortex (see Fig. 5; Minoru is considered to anticipate this limitation because flow over the curved surface between the lands 93 of Minoru would necessarily result in a vortex as flow separates from the acute angle-forming surface and continues downstream in the gap between the rotor and stator/casing as a result of the pressure differential from upstream to downstream through the turbine section; essentially, it is impossible to maintain laminar flow over a stepped portion like that between the lands of Minoru and the structure disclosed in Fig. 5 would guide fluid radially outwardly and create a separation vortex).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minoru as applied above in view of Kuwamura et al. in US Patent Application Publication 2012/0121393 (“Kuwamura”).
Regarding claim 9, it is noted that this claim claims a structure analogous to that claimed in claim 6, but differs in that the relative locations of features of the seal structure are swapped between stationary and rotating components (essentially, the claimed structure is the same but applied to a stationary stator shroud instead of a rotating blade shroud).	Minoru as applied against claim 6 above meets all the limitations of claim 9, but differs in that the seal structure features are on a rotating blade in a stationary casing instead of on a stationary casing structure facing a rotating blade.	Kuwamura teaches an analogous turbine, specifically a stepped structure and seal fins between 
Regarding claim 10, Minoru as modified by the teaching of Kuwamura comprises a plurality of seal fins which are provided at intervals along the central axis direction, each seal fin protruding radially inward from the casing (see seal fins 98 in Minoru Fig. 5), 	wherein the shroud of the rotor blade includes a plurality of outer peripheral surfaces (again, in the combination of art Minoru is modified to swap the relative positions of the seal structure from the rotating component to the stationary component) which are provided such that radial positions of the outer peripheral surfaces are located stepwise radially outward from the upstream side toward the downstream side (see the stepped structure in Fig. 5 of Minoru), each outer peripheral surface facing at least one of the plurality of seal fins (multiple seal fins along each land or flat 93; Minoru Fig. 5) on a 
Regarding claims 11 and 12, Minoru in view of the teaching of Kuwamura as applied against claims 9 and 10 above provides the same basis for a prima facie finding of obviousness against claims 11 and 12.  Claim 11 claims the same seal structure of claim 6 but applied to a stationary casing (the casing having the stepped lands or surfaces instead of a rotating blade shroud) and Claim 12 claims the same seal structure of claim 6 but applied to a rotating body (shaft).  The seal structure (including lands, seal fins, and a surface that forms an acute-angle forming surface - the pointed tip of the curved step structure of Minoru) of the claims is disclosed by Minoru, and the teaching of Kuwamura provides motivation to apply the structure of Minoru to either of relatively rotating components to achieve the desired effect of reducing tip leakage flow through the turbine (the stepped seal structure applied to a rotating blade shroud, a stationary blade shroud, or the interface between a blade and casing or stator shroud and rotor).  Applying Minoru to either position of relatively rotating components arrives at the structure claimed in claim 11 or claim 12.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the art of record is silent to the rotor blade according to Claim 1, wherein an angle of the acute angle between the plurality of outer peripheral surfaces and the acute angle-forming surface increases from the outer peripheral surface on the upstream side toward the outer peripheral surface on the downstream side.	Minoru applied above is considered the closest art of record.  The art of record fails to disclosure or suggest modification to arrive at the limitation of an increasing angle of the acute angle.  At best Minoru teaches a constant acute angle and each seal land interface has the same shape.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20120121393, US20130129493, US20120321449, and US20120288360 all discloses seal structures analogous to those claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745